DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 4-7 is acknowledged.
Claims 1-3, 8-15, 17 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/29/21.
Claim Status
Claims 1-15, 17 and 28 are pending.
Claims 16, 18-27 are cancelled.
Claims 1-3, 8-15 17 and 28 are withdrawn.
Claims 4-7 are under examination.
Claims 4-7 are rejected.
Priority
	The instant application, filed 12/21/2018 is a national stage entry of PCT/JP2017/023116 , International Filing Date: 06/23/2017, claims foreign priority to 2016-124674 , filed 06/23/2016.

Information Disclosure Statement
The Examiner has considered the references provided in the 3/15/19 and 4/10/20 Information Disclosure Statements, and provides a signed and dated copy of each herewith.

Specification
The disclosure is objected to because of the following informalities: on page 2, line 12, “an” should be amended to “and”.  
on page 54, line 1, “2 hours” is stated. However, in the paragraph above this, it is stated that the culture solution was centrifuged twenty hours after addition of IPTG.  Clarification is required.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is directed to a modified fibroin, comprising:
a domain sequence represented by Formula 1: [(A)n motif-REP]m, (A)n motif representing an amino acid sequence consisting of 4 to 20 amino acid residues in which the number of alanine residues relative to the total number of amino acid residues in the (A)n motif is 83% or more, REP representing an amino acid sequence consisting of 10 to 200 amino acid residues (nothing else is specified as to its composition or motifs per se, however see below), m represents an integer of 8 to 300, a plurality of (A)n motifs may be the same amino acid sequence or different amino acid sequences, and a plurality of REPs may be the same amino acid sequence or different amino acid sequences,
wherein except for the sequence from the (A)n motif at the most C-terminal end to the C-terminal of the domain sequence,
for all of the REPs to the N-terminal side of this excluded region, where x is the number of amino acids included in a region where the average hydropathy values of four consecutive amino acids is 2.6 or 
The determination of x is interpreted to require at least four consecutive amino acids in the non-(A)n motif region (excluding the C-terminal excluded region as claimed) to have an average hydropathy value, based on Table 1 on page 20, from Kyte and Little 1982 paper recited on page 19, where the number of such amino acids are only counted once for each such amino acid (i.e., where 6 consecutive amino acids have an average hydropathy exceeding 2.6, and any four consecutive amino acids in this 6-mer also have an average hydropathy exceeding 2.6, SIX is the number contributing to x for the calculation (i.e., no double counting of each amino acid of long sequences iteratively meeting the hydropathy of 2.6 or more for four consecutive amino acid spans). 
The broadest reasonable interpretation is that the claim encompasses any polypeptide sequence having some characteristic(s) of fibroin proteins, is concatemerized as claimed, and has the indicated frequency and alignment of a combination of amino acids to provide sufficient consecutive amino acid sequence hydrophobicity in non-(A)n motif regions to meet the claimed x/y of 6.2% or more.
There are multiple bases for the indefiniteness of the claims under examination, all dependent claims depending from claim 4, each of which and collectively results in one of ordinary skill in the art being unable to reasonably determine the metes and bounds of what Applicants claim as their invention:
A. The claims are directed to “modified fibroin,” this found in the claim preambles and given weight. 
Paragraph 2 on page 1 discloses that fibroin is a fibrous protein and contains up to 90% of glycine, alanine and serine residues leading to the formation of a beta-pleated sheet. Yet after conforming with the allowed claimed modifications, there is not requirement for maintaining any such proportions, and/or motifs within REP, that might still provide characteristics of a naturally occurring fibroin.
Relevant to claim 4, the specification, page 6 from line 3, states that the modified fibroin including a domain sequence represented by Formula 1: [(A)nmotif-REP]m, in which in a case where in all REPs included in a sequence excluding a sequence from a (A)n motif located the most C--terminal side to a C-terminal of the domain sequence from the domain sequence, the total number of amino acid residues contained in a region where an average value of hydropathy indices of four consecutive amino 
While the application discloses typical motifs found in naturally occurring REPs, the claim does not require that any of these be maintained nor that they are maintained or retained in any percentage. Further to this point, page 6 line 24 to page 7 line 5 discloses one or a plurality of amino acid substitutions, deletions, insertions and/or additions in addition to one or a plurality of amino acid residues in REP being substituted with amino acid residues having “a high hydropathy index” (this itself a relative term). 
Based on the above, multiple changes, including “substitution, deletion, insertion and/or addition of one or a plurality of amino acid residues as compared to naturally occurring fibroin” can be made – see claim 5 for example, and given that naturally occurring fibroin has a range of characteristic amino acid patterns that are repeated, which give such naturally occurring fibroins characteristic qualities such as strength and elasticity, it is unclear how many modifications, broadly allowed under the claims and as supported by the specification paragraphs above, may be made to deviate (modify from) a naturally occurring fibroin (there being thousands of these from the over 37000 spider species – per Hu et al., Cell. Mol. Life Sci. 63 (2006) 1986–1999, first paragraph of Introduction these having the ability to spin multiple task-specific silks, and from numerous moths, etc.) and still have sufficient fibroin-characteristic qualities, such as strength and elasticity, so as to be reasonably considered a “modified fibroin” rather than falling outside the boundaries of the claimed subject matter.
To summarize this aspect, claim 4 is open-ended as to how extensive the substitutions with another amino acid can be, and per the specification other amino acids of REP can also be substituted. It 
Additionally under this basis, the Examiner notes that naturally occurring fibroins, in addition to the predominant alanine and glycine amino acids, additionally contain serine, proline, glutamine and tyrosine, and with lesser frequency also leucine, valine and arginine (see Figure 5 of Gosline, immediately below, full article provided, Gosline et al., The Journal of Experimental Biology 202, 3295–3303 (1999)). Yet the substitutions and sequences allowed under the claims are not so limited, and it is unclear how much deviation from naturally occurring fibroins by adding or substituting with amino acids other than these amino acids will still yield a protein that has sufficient characteristics of fibroin to be considered a “modified fibroin” so fall within the claimed subject matter.
B. Additionally, the boundary between the (A)n motif and the REP motif is unclear.
Applicant’s SEQ ID NO:5 provides a good example of this lack of clarity (this meets the hydropathy requirement of claim 4 per Table 5, page 56, the Sequence Listing indicating SEQ ID NO:5 is GEN765 (lacking the His tag)).
Fibroins typically have a motif that has many alanines, and this region is considered to be the crystalline portion of the fibroin:

    PNG
    media_image1.png
    802
    624
    media_image1.png
    Greyscale

(from Gosline et al., The Journal of Experimental Biology 202, 3295–3303 (1999)


Applicant’s SEQ ID NO:5 comprises regions in which it is unclear where an (A)n region ends and a REP region begins due to the presence of a serine or other amino acid.

Below is single-letter representation of elected SEQ ID NO:5, with some bolded annotations:

MGPGQQGPYGPGASAAAAAAAGSNGPGSGQQGPGQSGQYGPGQQGPGQQGPGSSAAAAAA
AGPGQYVLIGPGQQVLIGPSASAAAAAAAGPGSGQQGPGASGQYGPGQQGPGQQGPGSSA
AAAAAAGSYGSVLIGPGQQVLIGPYGSAAAAAAAGPGSGQYGQGPYGPGASGPGQYGPGQ
QGPSASAAAAAAAGSGQQVLIGPGQYVLIGPYASAAAAAAAGSYGSGPGQQGPYGPGQSG
SGQQGPGQQGPYASAAAAAAAGPGQQVLIGPYVLIGPGSSAAAAAAAGSYGYGPGQQGPY
GPGASGQNGPGSGQYGPGQQGPGPSAAAAAAAGPGQQVLIGPYVLIGPGASAAAAAAAGS
YGPGQQGPGQYGPGSSGPGQQGPYGPGSSAAAAAAAGSYGPGQQVLIGPYVLIGPGPSAA
AAAAAGSYQQGPGQQGPYGPGASGPGQQGPYGPGASAAAAAAAGPGQYVLIGPGQQVLIG
PSASAAAAAAAGSYGSGPGQYGPYGPGQSGPGSGQQGQGPYGPGASAAAAAAAGSYGPGQ
QVLIGPYVLIGPGPSAAAAAAAGPGSGQYGPGASGQNGPGSGQYGPGQQGPGPSAAAAAA
AGPGSGQQVLIGPGASVLI
Choosing (A)n in this sequence to meet the 83% requirement appears to require lopping off end-serines to meet the 83% (these amino acids then become ‘part’ of REP, which per above allows substitutions, additions, deletions as does (A)n). If one were to include the serines in the respective (A)n motif, which is not unreasonable given Figure 5 of Gosline, then claim 4’s at least 83% is not met (or alternatively and confusingly, given that REPs can be up to 200 amino acids, one interprets the nonconforming (A)n to be part of the REP formed by the two “REPs” to each of its sides).  So the metes and bounds of each (A)n and each REP are not clear. 
C. Claim 4 is NOT explicitly based upon modifications “as compared to naturally occurring fibroin,” whereas claim 5, now depending directly from claim 4, does state this. This inconsistency further begs the question of what are the metes and bounds of “modified fibroin” in claim 4. 
Further, regarding claims 5-7, requiring “as compared to naturally occurring fibroin,” it is known that naturally occurring fibroin’s sequence varies not only from species to species, but due to changes in diet, see Introduction and Table 2 of Blamires et al., PLoS ONE, February 2012, Volume 7, Issue 2, e31626, 9 pages. Thus, it is unclear how the metes and bounds of what is claimed, based upon 
D. Further regarding claim 5, the metes and bounds of what falls within the claimed subject matter is unclear because while claim 4’s hydropathy limitation specifies x/y is 6.2% or more, claim 5 need not require this, given the “and/or” it may only require that “one or a plurality of amino acid residues with a high hydropathy index are inserted into REP.” The latter phrase appears to refer back to claim 1, from which claim 5 no longer depends.
E. Additionally, the term “high hydropathy index” in claim 5 is a relative term which renders the claim indefinite.  The term “high hydropathy index” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner notes that although I, V, L, F, C, M and A are found listed in the specification as preferable, see para 41, page 23, elsewhere, compare claims 1 and 3, these are merely within and are not coextensive with the relative term.
F.  Also regarding claim 4, it is unclear if “excluding the sequence … to the C-terminal of the domain sequence” already indicates exclusion of the (A)n motif’s amino acids located at the C-terminal of 
Accordingly, one or more of each of the bases above, the metes and bounds of claims 4-7 are unclear, and these claims are rejected as indefinite.
Clarification and/or amendment is required.

Separately, claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite for lack of antecedent basis for its limitation “as compared to naturally occurring fibroin” which is not present in claim 4 from which claim 5 has been amended to depend.
Claims 6 and 7 depend from claim 5 and also are rejected under this basis.
Adding this limitation into claim 4 would overcome this basis of rejection.
Claim 5 also is indefinite because it is not clear whether or how the alternative limitations “the amino acid sequence in which … and/or one or a plurality … are inserted into REP” in claim 5 refer back to any particular sequence of claim 4. These are alternative limitations found in claim 1, not claim 4, the latter claim not explicitly reciting “an amino acid sequence” which could form the basis for later reference as in “the amino acid sequence.” It does not appear that “the amino acid sequence” in claim 5 refers to the entire “the sequence” on line 3 of claim 4 because the referred to sequence in claim 4 appears to be much longer than only sequences subjected to claim 4’s alternatives for inclusion of high hydropathy amino acid residues.
Clarification and/or amendment is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making the modified fibroins of SEQ ID NOs:2, 4 and 5, and respectively related modified fibroins with His tags of SEQ ID NOs:8, 10 and 11, does not reasonably provide enablement for the scope of polypeptides encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The reproduction of specification paragraphs above are incorporated into this section.
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  Among the factors enumerated in Wands are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.  The factors most relevant to this rejection are the breadth of the possible modifications encompassed by the claims, the amount of direction or guidance provided, the lack of sufficient working examples, the relative skill and predictability in the art and the quantity of experimentation required to enable one of skill in the art to practice the claimed invention.
1. The nature of the invention and 2. the breadth of the claims:
The nature of the invention relates to modifying naturally occurring fibroins to a degree that still results in a “modified fibroin” – this interpreted to require sufficient fibroin characteristics so as to be still considered a fibroin-like polypeptide.

a domain sequence represented by Formula 1: [(A)n motif-REP]m, (A)n motif representing an amino acid sequence consisting of 4 to 20 amino acid residues in which the number of alanine residues relative to the total number of amino acid residues in the (A)n motif is 83% or more, REP representing an amino acid sequence consisting of 10 to 200 amino acid residues (nothing else is specified as to its composition or motifs per se, however see below), m represents an integer of 8 to 300, a plurality of (A)n motifs may be the same amino acid sequence or different amino acid sequences, and a plurality of REPs may be the same amino acid sequence or different amino acid sequences,
wherein except for the sequence from the (A)n motif at the most C-terminal end to the C-terminal of the domain sequence,
for all of the REPs to the N-terminal side of this excluded region, where x is the number of amino acids included in a region where the average hydropathy values of four consecutive amino acids is 2.6 or more, and y is the total number of amino acids in the sequence except for the sequence from the (A)n motif at the most C-terminal end to the C-terminal of the domain sequence, x/y is 6.2% or more.

The determination of x is interpreted to require at least four consecutive amino acids in the non-(A)n motif region (excluding the C-terminal excluded region as claimed) to have an average hydropathy value, based on Table 1 on page 20, from Kyte and Little 1982 paper recited on page 19, where the number of such amino acids are only counted once for each such amino acid (i.e., where 6 consecutive amino acids have an average hydropathy exceeding 2.6, and any four consecutive amino acids in this 6-mer also have an average hydropathy exceeding 2.6, SIX is the number contributing to x for the calculation (i.e., no double counting of each amino acid of long sequences iteratively meeting the hydropathy of 2.6 or more for four consecutive amino acid spans). 
The broadest reasonable interpretation is that the claim encompasses any polypeptide sequence having some characteristic(s) of fibroin proteins, is concatemerized as claimed, and has the indicated frequency and alignment of a combination of amino acids to provide sufficient consecutive amino acid sequence hydrophobicity in non-(A)n motif regions to meet the claimed x/y of 6.2% or more.
Applicant appears to be claiming “white space” of modified fibroins in that from Applicant’s Fig. 2 the distribution of x/y for analyzed naturally occurring fibroins has the highest frequencies between 0 and 1, and no data point above the highest data point, by eye at about 6.2 or 6.25 but stated to be 6.12% per page 22, line 10. Regarding the latter data point, the application does not identify the species/fibroin type of that highest value.
Given the wide number of possible sequences that can provide the claimed x/y of 6.2% or more, from generally hydrophobic to a mixture of hydrophilic and hydrophobic, Applicant is claiming a broad and very diverse genus. Among diverse 4-mers that would meet the 2.6 or more hydropathy are:

What the claim does not allow within these regions meeting the x requirement are amino acids that have more negative hydropathy values, e.g., histidine through arginine, however these are not prohibited immediately adjacent such “x”-meeting regions.
Thus, the allowed modifications in claim 4 can result in highly divergent polypeptides that can have sequences highly deviant from any known naturally occurring fibroin. 
This rejection interfaces with the above indefiniteness rejection at least because it is unclear how many modifications – substitutions, additions, deletions, can be made within the scope of the claims such that the resulting polypeptide has sufficient fibroin-like characteristics to be a “modified fibroin.”
3. The amount of direction or guidance provided:
In addition to the specification paragraphs reproduced above, and incorporated into this section, the specification broadly teaches that modifications have resulted in increased productivity while maintaining the strength and elongation of fibroin, see page 4 para. 10. In subsequent paragraphs claim limitations are repeated, through page 6, para 4, for modified fibroin claim language consistent with claim 4.
See also page 2, para. 5, teaches known modifications to fibroins, these being substitutions of one fibroin motif with another fibroin motif to alter fibroin properties, e.g., to decrease elongation but increase tensile strength.
Overall, the limits on the extent of the modifications that are allowed under the claims, in the claim bodies, are broad, and there is insufficient direction or guidance in the specification that instructs what combinations of such allowed modifications result in “modified fibroin” rather than a polypeptide so extensively modified from a naturally occurring fibroin that it 1) lacks sufficient fibroin-like characteristics to be a “modified fibroin,” and/or 2) lack that disclosed feature of increased productivity.
4. The lack of sufficient working examples commensurate with the scope of possible modifications:
The bending strength for one species, SEQ ID NO2, and for productivity, for SEQ ID NOs: 4 and 5, results in Tables 4 and 5, respectively, on page 56, are for a limited number of sequences that are not representative of the scope of what is claimed.

5. The relative skill and predictability in the art:
The level of skill and knowledge in the art, although high, is such that numerous and wide-ranging substitutions of critical amino acids and/or entire motifs of highly conserved fibroin sequences is not predictable across the range of possible substitutions. 
Given this and the factors considered above, there is a lack of predictability across the breadth of the claimed subject matter.
6. The quantity of experimentation
As apparent from the above factors, there is neither sufficient guidance nor sufficient representation by examples of the scope of possible modifications encompassed by the claims.
As a consequence, one of ordinary skill in the art would be burdened with undue experimentation to determine how to make the invention across the scope of what is claimed.  
In conclusion, particularly considering the breadth of the claims, the state of the art, and the limited guidance and examples, one of ordinary skill in the art would be burdened with undue experimentation to make the invention.  
Dependent claim 5 allows for additional substitution(s), deletion(s), insertion(s) and/or addition(s) of one or a plurality of amino acid residues, so expands the range of possible resulting protein sequences.  Claims 6 and 6 depend from claim 5 and refer to the source types of the naturally occurring fibroin, this limitation as noted not appearing in claim 4. These dependent claims do not resolve the issues leading to the conclusion of undue experimentation for claim 4.
Accordingly, claims 4-7 are rejected under this section.

Claims 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

1. A determination as to what the claim as a whole covers.
Claim 4 is directed to a modified fibroin, comprising:
a domain sequence represented by Formula 1: [(A)n motif-REP]m, (A)n motif representing an amino acid sequence consisting of 4 to 20 amino acid residues in which the number of alanine residues relative to the total number of amino acid residues in the (A)n motif is 83% or more, REP representing an amino acid sequence consisting of 10 to 200 amino acid residues (nothing else is specified as to its composition or motifs per se, however see below), m represents an integer of 8 to 300, a plurality of (A)n motifs may be the same amino acid sequence or different amino acid sequences, and a plurality of REPs may be the same amino acid sequence or different amino acid sequences,
wherein except for the sequence from the (A)n motif at the most C-terminal end to the C-terminal of the domain sequence,
for all of the REPs to the N-terminal side of this excluded region, where x is the number of amino acids included in a region where the average hydropathy values of four consecutive amino acids is 2.6 or more, and y is the total number of amino acids in the sequence except for the sequence from the (A)n motif at the most C-terminal end to the C-terminal of the domain sequence, x/y is 6.2% or more.

The determination of x is interpreted to require at least four consecutive amino acids in the non-(A)n motif region (excluding the C-terminal excluded region as claimed) to have an average hydropathy value, based on Table 1 on page 20, from Kyte and Little 1982 paper recited on page 19, where the number of such amino acids are only counted once for each such amino acid (i.e., where 6 consecutive amino acids have an average hydropathy exceeding 2.6, and any four consecutive amino acids in this 6-mer also have an average hydropathy exceeding 2.6, SIX is the number contributing to x for the calculation (no double counting for long sequences meeting the hydropathy of 2.6 or more). 
The broadest reasonable interpretation is that the claim encompasses any polypeptide sequence having some characteristic(s) of fibroin proteins, is concatemerized as claimed, and has the indicated frequency and alignment of a combination of amino acids to provide sufficient consecutive amino acid sequence hydrophobicity in non-(A)n motif regions to meet the claimed x/y of 6.2% or more.
The claim does not refer back to a comparison with any naturally occurring fibroin.  Regardless of the claim is directed to a “modified fibroin” and in this regard, it is know that there are over 37000 species of spiders, each producing multiple types of silk fibers comprising fibroins, see Hu et al., Cell. Mol. Life Sci. 63 (2006) 1986–1999, first paragraph of Introduction these having the ability to spin multiple task-specific silks).  There are also moths that produce fibroins, and it also is known that fibroins of aquatic spiders have a different, hydrophobic amino acid motif, Correa-Garwhal, Scientific Reports | (2019) 9:13656. Regarding the claimed modified fibroin of claim 4, there is no limit on the number of substitutions or additions, or even deletions that may be made, nor from the application as filed (see below) of what 
2. A review of support in the application as filed and/or knowledge in the art.
The specification provides data on three modified fibroins on page 56. Elsewhere multiple statements are made regarding this and other modifications that may be applied to modify naturally occurring fibroin, including additional modifications set forth in claims subsequent to claim 4.
The broad statements and formulae of the specification define a large genus, however there is no reasonable basis to know what range of modifications result in obtaining a modified fibroin.
Further, while many spider fibroin motifs are known, these are from a limited number of species, and the Examiner is not aware of teachings in the art that would provide missing information nor guide a skilled artisan to select the claimed modifications to a representative number of diverse naturally occurring fibroins that would demonstrate possession of the claimed genus.
3. Factors analyzed to determine possession of the invention.
a) Actual reduction to practice: as stated above, there is actual reduction to practice for three modified fibroin polypeptides (not including the sequences additionally having His tags/linkers attached).
b) whether the invention is complete as evidenced by reduction to drawings or structural or chemical formulas of sufficient detail, including setting forth correlations between structure (modifications) and function (still being a modified fibroin). There are only broad statements and no teachings of the limits of creation of sequences meeting the hydropathy requirements of claim 4 to obtain a modified fibroin.
Based on the above factors and considerations, Applicant was not in possession of the invention of claim 4, nor of claims 5-7 that depend from claim 4. 
Additionally, in that dependent claims 5 sets forth additional types of allowed modifications, these being open-ended as far as type or amount, given the range of the naturally occurring fibroins from which these claimed modified fibroins are based and the lack of support and knowledge of how extensively such modification combinations can be pursued and still result in a modified fibroin versus a polypeptide not having sufficient fibroin characteristics, dependent claim 5 is separately found to lack sufficient support in the application as filed for Applicant to be in possession of such claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0090641, Valluzzi and Kaplan, published 4/28/2005 (VK), as evidenced by WO 03/020916, Lewis et al., published 3/13/03 (Lewis, provided in 3/15/19 IDS).

a domain sequence represented by Formula 1: [(A)n motif-REP]m, (A)n motif representing an amino acid sequence consisting of 4 to 20 amino acid residues in which the number of alanine residues relative to the total number of amino acid residues in the (A)n motif is 83% or more, REP representing an amino acid sequence consisting of 10 to 200 amino acid residues (nothing else is specified as to its composition or motifs per se, however see below), m represents an integer of 8 to 300, a plurality of (A)n motifs may be the same amino acid sequence or different amino acid sequences, and a plurality of REPs may be the same amino acid sequence or different amino acid sequences,
wherein except for the sequence from the (A)n motif at the most C-terminal end to the C-terminal of the domain sequence,
for all of the REPs to the N-terminal side of this excluded region, where x is the number of amino acids included in a region where the average hydropathy values of four consecutive amino acids is 2.6 or more, and y is the total number of amino acids in the sequence except for the sequence from the (A)n motif at the most C-terminal end to the C-terminal of the domain sequence, x/y is 6.2% or more.

The determination of x is interpreted to require at least four consecutive amino acids in the non-(A)n motif region (excluding the C-terminal excluded region as claimed) to have an average hydropathy value, based on Table 1 on page 20, from Kyte and Little 1982 paper recited on page 19, where the number of such amino acids are only counted once for each such amino acid (i.e., where 6 consecutive amino acids have an average hydropathy exceeding 2.6, and any four consecutive amino acids in this 6-mer also have an average hydropathy exceeding 2.6, SIX is the number contributing to x for the calculation (no double counting for long sequences meeting the hydropathy of 2.6 or more). 
The broadest reasonable interpretation is that the claim encompasses any polypeptide sequence having some characteristic(s) of fibroin proteins, is concatemerized as claimed, and has the indicated frequency and alignment of a combination of amino acids to provide sufficient consecutive amino acid sequence hydrophobicity in non-(A)n motif regions to meet the claimed x/y of 6.2% or more.
Applicant appears to be claiming “white space” of modified fibroins in that from Applicant’s Fig. 2 the distribution of x/y for analyzed naturally occurring fibroins has the highest frequencies between 0 and 1, and no data point above the highest data point, by eye at about 6.2 or 6.25 but stated to be 6.12%. Regarding the latter data point, the application does not identify the species/fibroin type of that highest value, so it is not known whether this is of major or minor ampullate, or other type of fibroin.
Given the wide number of possible sequences that can provide the claimed x/y of 6.2% or more, from generally hydrophobic to a mixture of hydrophilic and hydrophobic, Applicant is claiming a broad and extremely diverse genus.
VK teaches multiple sequences that may be combined to form materials having a long-range order, these from miniblock polymers containing solubilizing blocks and folding blocks, Abstract, and 
VK, para 228, also teaches, “"motif template" or "motif pattern" refers to a short sequence containing monomer "native cards" used to describe families of specific motifs and to design and construct motifs. An example is a pattern containing glycine residues and hydrophobic and hydrophilic "native cards," which are used to create a silk-like oligopeptide structural block (e.g., GXZGGZ, wherein X is a hydrophobic native card and Z is a hydrophilic native card). Another example is the GXZGXZ pattern where greater than 50% imino acids in the "XZ" positions are specified, as a generalized collagen-like motif or motif template. In very specific biological examples in the literature, these types of templates are referred to as "consensus sequences."
VK also teaches that its oligopeptides with a self-fabricating block can be based on a silkworm motif or a spider-silk based motif, para 196 and Figs. 9A and 9B, suggesting these may form the basis of modifications and also desired characteristics of the self-fabricating blocks.
VK teaches alternative approaches to forming its miniblock polymers, paras. 281-321, the last para again the teaching that miniblock polymers can be modified biopolymers such as modified native proteins.
VK teaches numerous specific peptide sequences that can be used for form its various iterations of miniblock polymers which are repeated to form its polypeptides that per claim 1 have a molecular weight of about 1,000 to about 300,000.
Specifically with regard to what Applicant claims in claim 4, early in the specification, at para 17, VK teaches, “In a further embodiment, the glycine exists in a glycine block selected from the group consisting of GAGAGS, GAGAGY, and (G[AVLI]G[AVLI])nG[YST]), wherein n is an integer from 1 to 5 inclusive. The 4-mer AVLI has an average hydropathy slightly exceeding 3.5 so clearly meets the x as 2.6 or more. When n=1 there are two such segments in this glycine block, and as VK claims in claim 1 the glycine content must be at least 20%, so even when this is combined with other glycine blocks to meet the 20% minimum, in various embodiments the result would be at least 6.2% of the total amino acids being counted (excluding the most C-terminal (A)n to the C-terminus) having such high hydropathy nG[YST]) are counted in the sequence to calculate average hydropathy, the result is 2.78, also meeting the claim requirement.
Thus, this hydropathy claim requirement would be readily met with many embodiments that fall within this subgenus.
Also, as to the (A)n motif, VK clearly teaches the desirability of using silk and spiker silk (fibroin) sequences and motifs in its sequences and/or as starting points, see paras 15-17, 195, and 210.  Among the expressly described sequences are poly-A sequences set forth in paragraphs 70 and 71: (E)3(A)15(E)3; (E)3(A)20(E)3. These meet the (A)n claim limitation when the E/glutamic acid is delineated away from (A)n and into REP as may be done for Applicant’s own sequences, see part B of first 35 USC 112 section above.
The above expressly described sequences of VK share the structures of what is instantly claimed, and are suggested as useful in making the miniblocks that are designed to provide improved properties including self-assembly.
The difference between VK and claim 4 is that VK does not explicitly teach these particular combinations.
However, the level of ordinary skill in the art of developing improved polypeptides having high strength/elasticity/durability characteristics is high and very active, and is open to evaluating numerous combinations that maintain some semblance to native fibroins yet improve them. This is evidenced by Lewis, which on pages 50 to 51 teaches various combinations and modifications in its efforts to develop improved polypeptides by modifying spider fibroins in a methodical manner by considering respective properties of fibroin motifs.
It would have been obvious to combine the foregoing high-glycine, high hydropathy sequence embodiments with VK’s poly-alanine sequences, such as in paras 70 and 71, because these would be known in the art to be combining sequences that have major similarities with two required motifs of many fibroins, see for example Lewis page 2, line 7 to page 7 line 32, as well as pages 50-51.
There would have been a reasonable expectation of success given the combining of sequences having similarities with known fibroin sequences, to retain at least some fibroin characteristics.

Claim 5 also would have been obvious because VK abundantly teaches modifications including substitutions, for example in para 225, and by its multiple examples of modifying known motifs, e.g., para 16.
Claim 6, as best understood, requires the naturally occurring fibroin to be derived from an insect or spider, although it is noted that “naturally occurring fibroin” is not recited in base claim 4. VK teaches using or starting with sequences that are based upon spider fibroins, see claim 26, para 15, para 195 referring to Fig. 9B. Given such teachings in VK, it would have been obvious to derive at least a portion of the resulting polypeptide from spider naturally occurring fibroin, and claim 6 would have been obvious.

2.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0090641, Valluzzi and Kaplan, published 4/28/2005 (VK), as evidenced by WO 03/020916, Lewis et al., published 3/13/03 (Lewis, provided in 3/15/19 IDS), as applied to claims 4 and 5 above, and further in view of Teule et al, J. Mater. Sci., 2007, Vol. 42, p. 8974-8985, (Teule, provided in 3/15/19 IDS).
VK is applied to claims 4 and 5 as above.
Claim 7 depends from claim 5 and as best understood requires that the naturally occurring fibroin (which the claimed modified of fibroin of claim 5 is compared to) is a major or minor ampullate spider fibroin.  This is claimed although it is noted that “naturally occurring fibroin” is not recited in base claim 4. VK teaches using or starting with sequences that are based upon spider fibroins, see claim 26, para 15, para 195 referring to Fig. 9B, however VK does not explicitly recite spider major or minor ampullate fibroins or their modification or use
However, Teule, in preparing modified polypeptides based on spider fibroin sequences, teaches that the polyalanine motif is from spider major ampullate and is responsible for silk strength, Abstract. Also, consistent with VK’s teachings of more hydropathic sequences such as set forth in the rejection immediately above, Teule teaches that when using a hydropathic amino acid in the fifth and tenth X positions of flagelliform elastic motif, reversible beta sheet formation resulted when exposing to increasing temperature, Abstract. This provides an additional motivation to substitute hydropathic residues, as taught 
Given Teule’s teachings, it is clear that VK’s polyalanine sequences of paras 70 and 71 are derived from spider fibroin major ampullate, and merely have added glutamic acid linkers.
There would have been a reasonable expectation of success given the known properties of this major ampullate motif, namely strength, and the known approaches to combining polyalanine motifs with REP motifs as evidenced in Lewis.
Accordingly, claim 7 would have been obvious.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not be working on Tuesday and on Wednesday/Thursday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
/J. F./
Examiner, Art Unit 1658



                                                                                                                                                                                                        /LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658